t c summary opinion united_states tax_court john y ding and linda h zhang petitioners v commissioner of internal revenue respondent docket no 18253-07s filed date john y ding and linda h zhang pro sese paul v colleran for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners are husband and wife the sole issue for decision is whether petitioners are entitled to deduct dollar_figure in expenses that john y ding petitioner claimed on schedule c profit or loss from business for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in massachusetts when they filed their petition petitioners earned combined compensation of dollar_figure from their employers in ms zhang earned dollar_figure from blackrock inc a large global investment management firm with offices in the united_states europe and asia petitioner earned dollar_figure in from leggett platt inc leggett platt headquartered in missouri leggett platt manufactures a variety of engineered products including metal products for use in furniture such as inner springs for mattresses and recliner mechanisms for recliner chairs petitioner has a ph d in economics and at some time before he was a college professor and a consultant for local businesses one of which was acquired by leggett platt in leggett platt hired petitioner full time to establish and manage the corporation’s asian operations as a result petitioner now oversees the day-to-day operating decisions and technical customer service issues for leggett platt’s factories in asia he is also responsible for the corporation’s asian planning and budgeting work a separate sales team is responsible for bringing in new customers and servicing existing accounts petitioner’s duties necessitate travel to leggett platt’s manufacturing facilities in asia and during he traveled to asia or times for factory visits petitioner also traveled to the head office in missouri six or seven times during leggett platt reimbursed petitioner for all of his international and domestic traveling expenses however because leggett platt did not provide an office from to petitioner used a small room on the second floor of his two-story big_number square-foot house as his principal_place_of_business leggett platt did not reimburse petitioner for expenses related to his home_office the room was adjacent to some of the bedrooms because of the time zone differences when calling or receiving calls from asia petitioner would frequently receive and make telephone calls in the evenings and late at night disturbing his family to eliminate the disruption petitioner remodeled his basement which was previously bare and unfinished he started remodeling in and completed the project in petitioner installed carpeting furniture partitioning lighting heating and wiring in the basement creating about big_number square feet of usable space with a reception area at the bottom of the staircase he divided about one-half of the space into an open conference area which he used exclusively for occasional meetings with prospects for his consulting activities as described further below the other half of the basement he made into a self-enclosed main office where he kept and used his telephone computer printer and fax machine and where he maintained records for the administrative and management duties leggett platt required petitioner used the office exclusively for his work with leggett platt and for his consulting activities petitioner prepared the couple’s joint federal_income_tax returns for and separate from his employment with leggett platt petitioner reported schedule c losses of dollar_figure for and dollar_figure for in connection with his attempts beginning in to start a consulting business petitioner’s goal was to try to match american businesses interested in exporting to asia with asian businesses interested in investing in american businesses petitioner had hoped to earn income through commissions and finder’s fees petitioner thought he could develop business leads and contacts through the business associations to which he already belonged including the asian business chamber of massachusetts the greater china business council of new england and the american chamber of commerce in china the meetings were social as well as networking opportunities petitioner never generated any income from his efforts to launch a consulting business and he abandoned the efforts at the end of the details of petitioner’s schedule c for are as follows gross_receipts or sales expenses car and truck expenses office expense repairs and maintenance supplies travel away from home meals ent ½ of total utilities other expenses computer printer fax telephone furniture total other expenses total expenses net_loss for the year dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number 1for petitioner reported his home_office expenses on form_8829 expenses for business use of your home which flowed into schedule c as a separate line item in contrast for petitioner reported his home_office expenditures as part of repairs and maintenance utilities telephone and furniture expenses respondent issued a notice_of_deficiency dated date stating that the schedule c expenses should have been reported on schedule a line as unreimbursed employee business_expenses subject_to a reduction of percent of adjusted_gross_income as required by sec_67 the notice_of_deficiency however did not reclassify the expenses to schedule a itemized_deductions instead the notice outright disallowed all of petitioner’s schedule c business_expenses the disallowance in turn caused a series of computational adjustments to self- employment income itemized_deduction limitations and alternative_minimum_tax resulting in a federal_income_tax deficiency for of dollar_figure respondent issued a letter dated date acknowledging calculation errors in the notice_of_deficiency and reducing the income_tax deficiency for to dollar_figure petitioners timely filed a petition seeking a redetermination of the deficiency on the ground that respondent miscalculated income and deductions for at trial respondent raised the issue that irrespective of the potential reclassification of business_expenses from schedule c to schedule a petitioner lacked substantiation to support any deduction discussion i burden_of_proof in general the court presumes that the commissioner’s determination set forth in a notice_of_deficiency is correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section additionally the commissioner bears the burden_of_proof with respect to any new_matter that departs from the determinations in the notice_of_deficiency rule a 28_tc_54 an assertion is treated as a new_matter when it either increases the original deficiency or pertinent here requires the presentation of different evidence rule a 112_tc_183 93_tc_500 the flush language in the notice_of_deficiency suggests that petitioner satisfied the substantiation requirements regarding the expenses and that he merely needed to support their reclassification respondent now contends that the notice_of_deficiency was legally sufficient because the notice completely disallowed rather than reclassified the expenses respondent also insists that asserting lack of substantiation at trial was not a new_matter but was instead an alternate theory or an additional ground for disallowance within the ground that is stated in the notice_of_deficiency we are skeptical of respondent’s contentions however we need not and explicitly do not decide this issue because of the following legal principle in a situation in which both parties have satisfied their burden of production by offering some evidence then the party supported by the weight of the evidence will prevail regardless of which party bore the burden of persuasion proof or preponderance therefore a shift in the burden of preponderance has real significance only in the rare event of an evidentiary tie knudsen v commissioner t c ___ ___ slip op pincite quoting 394_f3d_1030 8th cir affg t c memo supplementing tcmemo_2007_340 the present case has no evidentiary ties therefore because we resolve the case on the preponderance_of_the_evidence and not on an allocation of the burden_of_proof the issue of burden_of_proof is moot see id cyman v commissioner tcmemo_2009_144 ii petitioner’s schedule c expenses a deductions in general_deductions are a matter of legislative grace and taxpayers must satisfy the statutory requirements for claiming the deductions 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also 90_tc_74 sec_1_6001-1 e income_tax regs if a taxpayer can establish that he once had adequate_records but lost the records due to circumstances beyond his control such as a fire flood or other_casualty then the court will permit the taxpayer to reasonably reconstruct his expenses 65_tc_342 taxpayers may deduct ordinary and necessary expenses that they pay in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs for such expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 sec_262 disallows deductions for personal living or family_expenses if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 sec_274 overrides the cohan_rule with regard to certain expenses sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires more stringent substantiation for travel meals and listed_property defined under sec_280f to include passenger automobiles computers or peripheral equipment and cellular telephones sec_274 requires taxpayers to provide adequate_records or sufficient other evidence establishing the amount time place and business_purpose of the expense to corroborate the taxpayer’s statements thus even if such an expense would otherwise be deductible under cohan sec_274 may still prohibit a deduction if the taxpayer does not have sufficient substantiation sec_1_274-5t temporary income_tax regs supra b business_expenses v startup expenses while sec_162 generally allows a deduction for ordinary and necessary expenses paid in connection with carrying_on_a_trade_or_business the trade_or_business must be functioning as a business at the time the taxpayer incurred the expenses 93_tc_684 affd in part and remanded in part per order 10th cir date woody v commissioner tcmemo_2009_93 glotov v commissioner tcmemo_2007_147 sec_1_162-1 income_tax regs for this purpose a taxpayer is not carrying_on_a_trade_or_business under sec_162 until the business is functioning as a going concern and performing the activities for which it was organized glotov v commissioner supra until that time expenses related to the activity are not ordinary and necessary expenses deductible under sec_162 or sec_212 expenses_incurred for the production_of_income but instead are start-up or pre-opening_expenses hardy v commissioner supra pincite sec_195 governs the deductibility of startup expenses providing in pertinent part that the taxpayer must capitalize the expenditures and except as otherwise provided in this section no deduction shall be allowed for start-up_expenditures sec_195 the taxpayer may elect to amortize the capitalized startup costs evenly over a period of not less than months beginning with the month in which the active trade_or_business begins sec_195 when a taxpayer’s endeavor never rises to the status of an active trade_or_business the taxpayer may not amortize the startup costs see bernard v commissioner tcmemo_1998_20 therefore the threshold issue here is whether petitioner completed the startup phase and became actively engaged in a trade_or_business during courts have adopted a facts_and_circumstances_test focusing on whether the taxpayer has satisfied all of the following three factors whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer was regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced see woody v commissioner supra mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir 1for startup expenses that were incurred after date sec_195 allows the taxpayer to elect to deduct a limited amount of the capitalized startup costs for the year of which the active trade_or_business begins and to deduct the remainder over months of amortization beginning with the month in which the active trade_or_business begins see sec_1_195-1t b d temporary income_tax regs fed reg date we find that petitioner intended to earn a profit however petitioner did not establish that he was regularly and actively engaged in his consulting efforts or that the business actually began in or petitioner failed to attract a single client or generate a single dollar or yuan in income in or petitioner acknowledged that his business model needed to be more thought out and well planned out than what i started to do adding well it just looked so easy when everybody else was doing it petitioner further acknowledged that he was going to try to launch the activity again at a later date thus petitioner’s own candid testimony together with the record as a whole establishes that petitioner was not carrying on an active trade_or_business in or therefore we sustain respondent’s characterization that the business_expenses petitioner reported for are not schedule c trade_or_business_expenses iii petitioner’s schedule a unreimbursed employee business_expenses the holding above however does not end the case as noted in respondent’s notice_of_deficiency some of the expenses that petitioner claimed on schedule c may qualify as schedule a unreimbursed employee business_expenses related to his job at leggett platt consequently we will now examine the business_expenses petitioner reported on schedule c for possible reclassification to schedule a as unreimbursed employee business_expenses a car and truck expenses petitioner deducted dollar_figure in car and truck expenses for for a lexus he placed_in_service on date the date he started his consulting efforts petitioner reported that in he drove the lexus big_number miles for business despite the mileage information petitioner used actual costs to determine his car expense deduction inputting the information regarding his automobile expenses into his computer and relying on his tax preparation software to determine the maximum deductions for depreciation and other car expenses because of the nondeductibility of petitioner’s startup expenses relating to his consulting efforts the only deductible use of an automobile would be in connection with his employment with leggett platt petitioner has not established that he used his car in connection with his employment with leggett platt even if the car expenses were employment related petitioner has also not shown that the expenses were not reimbursable by leggett platt therefore petitioner is not entitled to deduct any of the car and truck expenses as unreimbursed employee business_expenses for b travel and meals and entertainment_expenses petitioner reported dollar_figure of business travel_expenses away from home and dollar_figure of business meals and entertainment_expenses on his schedule c petitioner testified that he paid these expenses in connection with his consulting efforts during three trips he made to asia during we have already found that the expenses petitioner paid in conjunction with his consulting efforts are nondeductible startup expenses further some of the traveling expenses may have been for personal family_expenses petitioner’s mother lives in northern china and his wife’s mother recently moved back to china they also have other relatives in beijing and other cities moreover leggett platt reimbursed petitioner for all of his foreign_travel business_expenses including meals_and_lodging in summary none of petitioner’s traveling expenses are deductible as unreimbursed employee business_expenses instead petitioner’s travel and meals and entertainment_expenses were either nondeductible startup or personal expenses c office expenses and supplies petitioner deducted dollar_figure in office expenses and dollar_figure in supplies on his schedule c petitioner testified that about to percent of these expenditures were for his employment with leggett platt and the remainder were for his consulting efforts because leggett platt did not reimburse petitioner for expenses associated with working from home and because we find that these expenditures were ordinary and necessary business_expenses we apply cohan concluding that petitioner may deduct percent of the expenditures as unreimbursed employee business_expenses for as follows dollar_figure for office expense and dollar_figure for supplies the remaining percent of the expenses are nondeductible startup expenses d home_office expenses generally a taxpayer may not deduct expenses paid in connection with the business use of a home sec_280a however a taxpayer may deduct expenses allocable to a portion of his home if in pertinent part he uses the space exclusively on a regular basis as his principal_place_of_business or as a place of business where he meets patients clients or customers in the normal course of his business sec_280a and b the definition of principal_place_of_business for this purpose includes a portion of the home that the taxpayer uses for the administrative or management activities of his trade_or_business if there is no other fixed location for those activities sec_280a the exclusive use requirement of sec_280a is an all-or-nothing standard 94_tc_348 thus for example if a taxpayer uses his den as the principal place for conducting his attorney business but also uses the den for personal purposes then the taxpayer may not deduct any expenses related to the den s rept pincite 1976_3_cb_49 congress’ intent in enacting sec_280a was to exclude taxpayers from converting otherwise ‘nondeductible personal living and family expenses’ into ‘deductible business expenses’ merely because they had some connection with a business activity hamacher v commissioner supra pincite quoting s rept supra pincite c b vol pincite where a taxpayer uses his home_office for more than one business the taxpayer satisfies the exclusive use test only if each business is one of the types described in sec_280a hamacher v commissioner supra pincite although we found that petitioner’s consulting activities were a nondeductible startup activity we are nonetheless satisfied that petitioner’s consulting activity is of the type described by sec_280a he met potential clients there it was the principal place of his activity and the consulting was not a personal family or living usage similarly as discussed below petitioner’s use of the basement for his work as an employee of leggett platt is also a type of business described by sec_280a accordingly petitioner satisfies the all-or-nothing exclusive use test a taxpayer such as petitioner who is an employee must also satisfy an additional requirement that his exclusive use is for the convenience of his employer sec_280a neither the code nor the regulations define that phrase caselaw however holds that an employee satisfies the requirement when the employee maintains the home_office as a condition of his employment or as necessary for the functioning of the employer’s business or as necessary for the employee to properly perform his duties hamacher v commissioner supra pincite in contrast the home_office must not be ‘purely a matter of personal convenience comfort or economy’ with respect to the employee id quoting 66_tc_515 affd 591_f2d_1273 9th cir petitioner’s activities were essential to leggett platt he was responsible for overseeing the corporation’s asian operations planning and budgeting work these responsibilities required that he conduct telephone calls late at night with leggett platt facilities in asia and that he maintain necessary records for his managerial and administrative duties though petitioner may have enjoyed the convenience and comfort of working from home leggett platt did not furnish him with an office cf tokh v commissioner tcmemo_2001_45 petitioner had nowhere else to regularly and properly perform these responsibilities therefore we conclude that petitioner’s home_office was for the convenience_of_the_employer and overall that petitioner has satisfied the requirements of sec_280a with respect to business use of the home for we must however continue our inquiry to separate the expenses between the deductible expenses he paid with respect to his employment with leggett platt and the nondeductible expenses he paid related to his startup consulting activities furniture repairs and maintenance and utilities petitioner reported on his schedule c that he spent dollar_figure for furniture dollar_figure for repairs and maintenance and dollar_figure for utilities in related to his business use of his basement petitioner testified that he paid these expenditures_for finishing the remodeling and maintaining his basement in as noted earlier petitioner divided about one-half of the basement space into a conference area for his consulting activities the record gives no indication that petitioner used the conference area for his employment with leggett platt accordingly one-half of the basement expenditures are nondeductible startup costs with respect to the other half of the expenditures petitioner testified further that he split his time in the basement office evenly between leggett platt and his consulting activities because we have already found that petitioner’s home_office was for the convenience of his employer petitioner is eligible to deduct the portion of his office expenditures pertaining to leggett platt consequently separating the conference room and excluding one-half of the office expenditures we apply 39_f2d_540 2d cir to conclude that for petitioner may deduct dollar_figure dollar_figure x ½ x ½ of his furniture purchases dollar_figure dollar_figure x ½ x ½ of his basement repairs and maintenance expense and dollar_figure dollar_figure x ½ x ½ of his basement utility expenses as unreimbursed employee business_expenses for the business use of his home the remainder of these expenses for are nondeductible startup expenses computer printer fax and telephone on his schedule c petitioner deducted dollar_figure for a new computer he purchased in dollar_figure in printer expenses dollar_figure for fax expenses and dollar_figure for telephone expenses petitioner testified that he used his computer and printer primarily for my consulting business and that his fax and telephone expenses were split roughly half and half between his consulting activities and his employment with leggett platt sec_280f includes computers and peripherals as listed_property however sec_280f provides an 2deductible in the first year under sec_179 election to expense certain depreciable business_assets exception for computer_or_peripheral_equipment used at a regular place of business including a portion of the home qualifying under sec_280a requiring in pertinent part that the portion of the dwelling_unit must be the principal_place_of_business for the trade_or_business verma v commissioner tcmemo_2001_132 petitioner qualifies for the exception of sec_280f because as noted above his home served as his principal_place_of_business for his employment with leggett platt with respect to the telephone expense a taxpayer may not deduct the cost of basic local_telephone_service for the first telephone line provided to a residence because the expenditure is a personal_expense sec_262 the record is silent as to the number of lines to petitioner’s home respondent made no assertion that petitioner’s telephone expenses related to a first telephone line given petitioner’s work circumstance of residing in massachusetts with responsibility for asian operations and his need to communicate regularly with corporate headquarters in missouri we conclude that a significant portion of the telephone use would have been for long distance calls moreover because of the number of people residing in his home the location of the telephone in an office in the basement beneath a big_number square- foot home and the volume of calls that petitioner made during the evenings and nights we find it highly probable that the telephone expenses petitioner claimed for were for a second telephone line that he maintained exclusively for business returning to the analysis of all of the equipment expenses we apply cohan finding that primarily for my consulting business mean sec_75 percent of the use and that roughly half and half mean sec_50 percent of the use thus petitioner may deduct as unreimbursed employee business_expenses the following items computer expenses of dollar_figure dollar_figure x percent printer expenses of dollar_figure dollar_figure x percent fax expenses of dollar_figure dollar_figure x percent and telephone expenses of dollar_figure dollar_figure x percent the remainder of petitioner’s equipment expenses are nondeductible startup expenses to reflect the foregoing decision will be entered under rule 3also deductible in the first year under sec_179
